Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9 and 17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Election/Restriction

Newly submitted claim(s) 1-16 and 27-35 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

In regards to claims 1 and 9, the claims recite in lines 7-9 and 8-10 respectively “a determination whether a release speed of a current key being activated is less than a second threshold and replacement of the previously outputted characters”. These limitations are directed to the embodiment shown in figures 5a and 5b of the applicant’s specification. However, the claims, before the current amendment, were directed to the embodiment shown in figure 4 of applicant’s specification. For this reason, claims 1 and 9 are now directed to an invention that is independent or distinct from the invention originally claimed.

In regards to claims 34 and 35, similarly to claims 1 and 9, the limitations recited in claims 34 and 35 are directed to the embodiment shown in figure 5A of the applicant’s specification. However, the claims, before the current amendment, were directed to the embodiment shown in figure 4 of applicant’s specification. For this reason, claims 34 and 35 are now directed to an invention that is independent or distinct from the invention originally claimed.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 9 and their dependent claims are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 9 and 34-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 7-9 “a determination whether a release speed of a current key being activated is less than a second threshold and replacement of the previously outputted characters”. The applicant in his arguments states that the aforementioned limitation means that the first chorded entry is based on release speed determination and based on replacement of the previously outputted characters [see applicant’s arguments last paragraph of page 13]. It appears that the 
Furthermore, claim 1, before the current amendment, was directed to the embodiment shown in figure 4 of the applicant’s specification. Now, the limitations recited in lines 7-9 of claim 1 appears to be combining the embodiment shown in figure 4 with the embodiment shown in figure 5A of the applicant’s specification. The applicant’s specification does not recite how the system will work when combining the embodiment shown in figure 4 with the embodiment shown in figure 5A. For this reason, the limitations of lines 7-9 constitute new matter and the claim fails to comply with the written description requirement.
The examiner would like to remind the applicant since applicant has received an action on the merits for the originally presented invention (embodiment shown in figure 4), this invention has been constructively elected by original presentation for prosecution on the merits. Therefore, the applicant cannot emend the claims with limitations described in other disclosed embodiments.

In regards to claim 9, the claims has the same issues described in the rejection of claim 1. The limitations recited in lines 8-10 of the claim constitute new matter and the claim fails to comply with the written description requirement.

In regards to claims 34 and 35, similarly to claim 1, the limitations recited in claims 35 and 35 appear to be combining the embodiment shown in figure 4 with the embodiment shown in figure 5A of the applicant’s specification. The applicant’s specification does not recite how the system will work when combining the embodiment shown in figure 4 with the embodiment shown in figure 5A. For this reason, the limitations recited in claims 34 and 35 constitute new matter and the claim fails to comply with the written description requirement.
Again, the examiner would like to remind the applicant since applicant has received an action on the merits for the originally presented invention (embodiment shown in figure 4), this invention has been constructively elected by original presentation for prosecution on the merits. Therefore, the applicant cannot emend the claims or add new claims with limitations described in other disclosed embodiments.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17, 23-26 and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 17, the claim recites in line 20, “wherein the key is the first key”. The claim previously defines a plurality of keys. It is unclear to which of the previously defined keys line 20 is referring when reciting “the key”. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the key, whose movement was detected by the processor, is the first key”.
Also, the claim recites in line 25 “wherein the data entry is a text entry”. The clam previously defines a data entry for each key and a selected data entry. It is unclear to which of the previously defined data entries the limitation of line 25 is referring. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the selected data entry is a text entry”.
Furthermore, the claim recites in lines 31-32 “outputs based on the data entries” and in line 33 “wherein the data entries are”. The claim previously defined data entries for each key, a selected data entry and received data entries. It is unclear to which of the previously defined data entries the limitations of lines 31-33 are referring. The examiner has interpreted the claim in the following way in order to advance prosecution: lines 31-32 “outputs based on the received data entries” and in line 33 “wherein the received data entries are”.
In regards to claims 23-26 and 36, the claims are indefinite due to their dependency on indefinite claim 17.

In regards to claim 26, the claim recites “wherein the text entry is”. Claim 17 recites six different text entries. It is unclear to which of the previously defined text entries the limitations of claim 26 are referring. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the text entry of the selected data entry is”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 23-26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (US-2009/0153487) in view of Dennis (US-2012/0293417), Gopher et al. (US-5,493,654) and Kessler et al. (US-2015/0281422).

In regards to claim 17, Gunther teaches a data entry device comprising a second key configured to provide dedicated data entry for a first left-hand finger, a third key configured to provide dedicated data entry for a second left-hand finger, a fourth 
Gunther teaches that the data entry device comprises a key performing a spacebar function can be actuated by a right or left hand thumb [fig. 3 element 3]. 
On the other hand, Dennis teaches that the spacebar function can be divided into two keys that perform the same spacebar function one for the right hand thumb and one for the left hand thumb [fig. 3 elements 0 and 9]. This teaching means that the data entry device comprises a first key configured to provide dedicated data entry for a left-hand thumb and a sixth key configured to provide dedicated data entry for a right-hand thumb.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dennis’ teachings of separating the spacebar function into two separate keys in the device taught by Gunther because it will permit the user to more easily input a space using the right hand thumb or the left hand thumb.
The combination of Gunther and Dennis does not teach that the keys actuated by the right hand fingers form a right hand device and that the keys actuated by the left hand fingers form a left hand device.
On the other hand, Gopher teaches that keys for the right hand fingers can be located in a right hand device and the keys for the left hand fingers can be located in a left hand device [fig. 2, col. 6 L. 55-61].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gopher’ teachings of separating the keys for the right hand fingers and the keys for the left hand fingers into two devices in the device taught by the combination because it will permit the device to be more comfortable for the user as a result of each device being shaped for a specific hand.

On the other hand, Kessler teaches that a right hand device and a left hand device can comprise a processor to perform the functions of the devices and outputs the user selected inputs [fig. 9, par. 0079 L. 1-16]. Furthermore, Kessler teaches that the right hand device and the left hand device can be connected to each other via a rigid bar [fig. 10 element 86 and 96].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kessler’s teachings of having the processor in the data entry device and to connect the devices via a rigid bar in the system taught by the combination because it will permit the data entry device to be an independent component that does not require an external device to interpret data entry. Also, the rigid bar will permit the system to accommodate a device that will receive the data entries.
The combination of Gunther, Dennis, Gopher and Kessler teaches that teaches that the left-hand device and the right-hand device are configured to work together to receive data entries and transmit outputs based on the received data entries [see Gopher fig. 2, col. 6 L. 55-61]. 
Furthermore, the combination teaches that the received data entries are any combination of character entries and chorded entries [see Dennis fig. 4]. Also, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dennis’ teachings of inputting chording inputs  using a combination of the right hand keys and left hand keys in addition to a single key input in the system taught by the combination because it will permit the system to increase the amount of data entries that can be input by the system.

In regards to claim 23, the combination of Gunther, Dennis, Gopher and Kessler, as applied in claim 17 above, further teaches that each letter on an alphabet is mapped to a movement of a key for the right or left hand fingers [see Gunther fig. 3, fig. 5, fig. 8B, par. 0019 L. 8-16, par. 0032 L. 3-10 and L. 12-18, par. 0033 L. 1-5]. This teaching means the left-hand device and the right-hand device are configured to implement a key mapping, and wherein the key mapping maps each letter of an alphabet to a single key.  

In regards to claim 24, the combination of Gunther, Dennis, Gopher and Kessler, as applied in claim 17 above, further teaches that the processor is further configured to make the determination whether the movement is the up movement, the down movement, the left movement, the right movement, or a depression [see Gunther fig. 3, fig. 5, fig. 8B, par. 0019 L. 8-16, par. 0032 L. 3-10 and L. 12-18, par. 0033 L. 1-5].  
In regards to claim 25, the combination of Gunther, Dennis, Gopher and Kessler, as applied in claim 24 above, further teaches that the up movement and the down movement are in a first dimension, wherein the left movement and the right movement are in a second dimension, and wherein the depression is in a third dimension [see Gunther fig. 3, fig. 5, fig. 8B, par. 0019 L. 8-16, par. 0032 L. 3-10 and L. 12-18, par. 0033 L. 1-5].

In regards to claim 26, the combination of Gunther, Dennis, Gopher and Kessler, as applied in claim 24 above, further teaches that the text entry of the selected data entry is a fifth text entry when the movement is the depression [see Gunther par. 0032 L. 3-10].  

In regards to claim 36, the combination of Gunther, Dennis, Gopher and Kessler, as applied in claim 217 above, further teaches that the left hand device and the right hand device can comprise their own circuitry to perform their functions [see Kessler par. 0079 L. 1-12]. This teaching means that the right hand device and the left hand device work together without communicatively coupling to each other.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


McAlindon (US-8,487,872) teaches that chording input can be entered using a combination of right hand keys with left hand keys [fig. 1, col. 4 L. 4-8, col. 10 L. 67, col. 11 L. 1-10].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685